IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00160-CR

ARACELI TELLO,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 12-02891-CRF-272


                           ABATEMENT ORDER


      The reporter’s record in the above cause has not been filed. The record has

apparently not been filed because Appellant’s appointed counsel has failed to request

that it be prepared. In a letter dated May 29, 2013, the Clerk of the Court notified

Appellant that if she desired to have the reporter’s record for appeal, then she must

request that it be prepared and simultaneously notify us of that request within twenty-

one days after the date of our letter. The Clerk also notified Appellant that if she did

not desire to have the reporter’s record for this appeal, she must notify the court within
fourteen days of the date of the letter that the reporter’s record would not be requested.

The Clerk also warned Appellant that if the reporter’s record was not requested within

twenty-one days, the appeal would nevertheless proceed on the clerk’s record alone.

We have received neither the reporter’s record nor any response from Appellant.

        On further consideration, because Appellant’s counsel is appointed, the Court

abates this cause to the trial court with instructions to hold a hearing to determine: (1)

why Appellant’s attorney has failed to request that the reporter’s record be prepared

and why he has failed to respond to our letter attempting to resolve the issue; (2)

whether Appellant’s attorney has abandoned the appeal; (3) whether Appellant still

desires to proceed with the appeal; (4) whether Appellant is receiving effective

assistance of counsel; and (5) whether Appellant desires to represent herself or obtain

new counsel. See TEX. R. APP. P. 37.3(a)(2).

        The trial court shall conduct the hearing within twenty-one (21) days after the

date of this order. The trial court clerk and court reporter shall file supplemental

records within thirty-five (35) days after the date of this order.


                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Cause abated
Order issued and filed September 19, 2013
Do not publish




Tello v. State                                                                      Page 2